NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1318-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHRISTOPHER HALL,

     Defendant-Appellant.
________________________

                   Submitted March 15, 2021 – Decided June 30, 2021

                   Before Judges Mayer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 03-07-0677.

                   Christopher Hall, appellant pro se.

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Mark Niedziela, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM

          Defendant appeals from a September 4, 2019, Law Division order denying

his motion to correct an illegal sentence. He claims he was denied the right to
allocute at resentencing. He also claims his trial counsel rendered ineffective

assistance. Judge Miguel A. de la Carrera rejected those claims in a concise

written opinion. We affirm substantially for the reasons explained by Judge de

la Carrera.

      In 2004, defendant was convicted at trial for first-degree robbery, N.J.S.A.

2C:15-1 and 2C:2-6, second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(a), and third-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(b). At sentencing, the judge merged the first-degree

robbery and second-degree firearm convictions and imposed an extended term

of fifty-five years subject to the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2. The court imposed a separate five-year term on the conviction for unlawful

possession of a weapon and ordered that sentence to be served consecutively to

the sentence imposed on the armed robbery. On direct appeal, we affirmed

defendant's trial convictions but overturned the sentencing court's decision to

impose consecutive sentences. We remanded for the purpose of resentencing

defendant to serve concurrent sentences. State v. Hall, No. A-2652-05 (App.

Div. April 24, 2008).

      On June 12, 2008, defendant was resentenced in accordance with our

remand instructions to an aggregate fifty-five-year prison term subject to NERA.


                                                                            A-1318-19
                                        2
The Supreme Court denied defendant's petition for certification. State v. Hall,

196 N.J. 343 (2008). In September 2008, defendant filed a petition for post -

conviction relief (PCR). That petition was denied on January 23, 2009.

      On August 24, 2019—eleven years after he was resentenced—defendant

filed the present motion to correct an illegal sentence. Defendant raises the

following contentions for our consideration:

            POINT I

            THE LAW DIVISION JUDGE FAILED TO AFFORD
            APPELLANT THE RIGHT TO ALLOCATION
            BEFORE A NEW SENTENCING TERM WAS
            IMPOSED IN VIOLATION OF THE FOURTEENTH
            AMENDMENT TO THE UNITED STATES
            CONSTITUTION

            POINT II

            APPELLANT'S RIGHT TO DIRECT APPEAL WAS
            DENIED DUE TO INEFFECTIVE ASSISTANCE OF
            APPELLATE     COUNSEL,    FAILURE    TO
            COMMUNICATE WITH APPELLANT [AND]
            DILIGENTLY REVIEW TRIAL AND SENTENCING
            TRANSCRIPTS FOR ADEQUATE BRIEFING,
            APPELLANT    WAS    DEPRIVED     OF   A
            GUARANTEED RIGHT TO COUNSEL IN
            VIOLATION OF BOTH FEDERAL [AND] STATE
            CONSTITUTIONS.

      Rule 3:21-4(b) provides, in pertinent part, that "[b]efore imposing

sentence the court shall address the defendant personally and ask the defendant


                                                                         A-1318-19
                                       3
if he or she wishes to make a statement in his or her own behalf and to present

any information in mitigation of punishment." In State v. Jones, our Supreme

Court stressed that a deprivation of the right to allocute pursuant to Rule 3:21-

4(b) is structural error, requiring a remand without regard to whether there had

been a showing of prejudice. 232 N.J. 308, 318–19 (2018).

      Defendant does not dispute—and the record clearly shows—he was

accorded the right of allocution at his initial sentencing hearing, at which time

he personally addressed the court. The narrow issue before us is whether

defendant had a right to personally address the resentencing court on remand.

We hold that in the particular circumstances of this case, given the nature and

reason for the remand proceeding, defendant did not have a right to make a

personal statement to the resentencing judge.

      In defendant's initial appeal, we agreed with his sentencing argument,

holding,

            in imposing consecutive terms, the sentencing judge
            relied on some of the same factors that the Legislature
            invoked to establish the elevated degree of the crime as
            well as the enhanced nature of the Graves Act sentence.
            As noted, the presence of the handgun raised
            defendant's conviction from a second-degree crime to a
            first-degree offense, N.J.S.A. 2C:15-1(b), and formed
            the basis for the Graves Act extended-term sentencing.
            N.J.S.A. 2C:43-6(c). As such, a consecutive sentence
            for possessing a firearm without a permit would amount

                                                                           A-1318-19
                                       4
              to double counting of an aggravating factor.
              Accordingly, Yarbough[1] factor 4 also weighs in favor
              of a concurrent sentence. In sum, the clear weight of
              Yarbough factors, both qualitatively and quantitatively,
              favor imposition of concurrent terms and the court's
              decision to the contrary is a mistaken exercise of
              discretion. The matter is remanded for resentencing
              ....

              [State v. Hall (slip op. at 35).]

       We do not believe defendant was entitled under Rule 3:21-4(b) to a second

allocution at resentencing when, as in this instance, the sole purpose of the

resentencing proceeding on remand was to make the previously-imposed prison

terms run concurrently rather than consecutively. The court on remand dutifully

amended the original sentence in accordance with our instructions.          See

Tomaino v. Burman, 364 N.J. Super. 224, 232–33 (App. Div. 2003) (recognizing

"it is the peremptory duty of the trial court, on remand, to obey the mandate of

the appellate tribunal precisely as it is written") (quoting Jersey City

Redevelopment Agency v. The Mack Props. Co. No. 3, 280 N.J. Super. 553, 562

(App. Div. 1995)). Our remand instructions left no room for the resentencing

court to exercise discretion. Accordingly, there was no need for a new round of

allocution.



1
    State v. Yarbough, 100 N.J. 627 (1985).
                                                                          A-1318-19
                                           5
      To the extent we have not specifically addressed them, any additional

arguments defendant raises concerning the sentence lack sufficient merit to

warrant discussion in this opinion. R. 2:11-3(e)(2).

      We likewise reject defendant's newly-minted contention that his counsel

rendered ineffective assistance. As Judge de la Carrera correctly noted, this

contention was improperly raised in defendant's motion to correct an illegal

sentence and should have been raised in the petition for PCR defendant filed in

September 2008. We note that Rule 3:22-4 imposes limits on when a second or

subsequent PCR petition may be filed. Rule 3:22-12 also imposes time limits

on when initial and subsequent PCR petitions may be filed.         Defendant's

submissions in support of the present motion to correct an illegal sentence do

not address these procedural limitations.

      Affirmed.




                                                                         A-1318-19
                                       6